Not for Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit


No. 00-1202

                                UNITED STATES,

                                   Appellee,

                                        v.

                             ALI HUSSEIN ADDO,

                           Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                                     Before

                         Lynch, Circuit Judge,
              Campbell and Stahl, Senior Circuit Judges.



     Ali Hussein Addo on brief pro se.
     Michael J. Sullivan, United States Attorney, and Timothy Q.
Feeley, Assistant United States Attorney, on brief for appellee.



                               August 26, 2003
          Per Curiam.      Ali Hussein Addo pled guilty to one

count of defrauding Eastern Bank, in violation of 18 U.S.C. §

1344.   Addo opened an Eastern Bank bank account using a false

name and identification document, deposited into the account

approximately   $30,000    of   worthless   checks   and   thereafter

withdrew $9,503.75 before the account was closed by the bank.

Addo has appealed.   We affirm.

          We first note that Addo erroneously claims that he

entered a conditional plea.     That contention is plainly wrong.

See Fed. R. Crim. P. 11(a)(2).      And, to the extent that there

was any "condition" to his plea agreement -- and the evidence

on this point is sparse at best -- Addo's description of the

alleged condition is so implausible as to be incredible.

According to Addo, the government agreed not to prosecute him

in any way at any time for fraudulent activity with respect to

Fleet Bank accounts.      The government concedes that it agreed

that, in computing "intended loss" for purposes of sentencing

Addo for his scheme to defraud Eastern Bank, it would not

include any loss to Fleet Bank with respect to accounts held in

the name of Farah Kalif Adan and Yusuf Ali.          Fleet Bank ATM

cards issued in those names were found in Addo's possession

when he was arrested.

           Even were we to accept Addo's contention that any

side agreement covered prosecution and not simply sentencing


                                 -2-
calculation, at best, the agreement could conceivably have

concerned only past fraudulent activity with respect to the

Farah Kalif Adan and Yusuf Ali Fleet Bank accounts and not

future fraudulent activity.    And, Addo proffers no evidence

that he has been charged with any fraudulent activity with

respect to these accounts.     Therefore, contrary to Addo's

contention, the government has not violated any "condition" to

his plea agreement. Addo's claim that the government agreed to

immunize him from prosecution for any fraudulent activity with

respect to any Fleet Bank account at any time is simply

preposterous.

          We have considered the remaining issues raised by

Addo in his appellate brief and conclude they are without

merit.

          Addo's motion for an expedited appeal is moot.

          Affirmed.




                              -3-